Order entered December 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00629-CV

                    IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                            ORDER
       Although we ordered court reporter Glenda E. Finkley to file the reporter's record in this

appeal no later than November 29, 2018, the record has not been filed. Accordingly, we

ORDER Ms. Finkley to file the record no later than December 20, 2018.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.




                                                      /s/    DAVID EVANS
                                                             JUSTICE